United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.B., Appellant
and
U.S. POSTAL SERVICE, BULK MAIL
CENTER, Jersey City, NJ, Employer
__________________________________________
Appearances:
James D. Muirhead, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 14-1513
Issued: December 24, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On June 23, 2014 appellant, through her attorney, filed an appeal from a May 28, 2014
decision of the Office of Workers’ Compensation Programs (OWCP). The Board assigned
Docket No. 14-1513.
Appellant, a 46-year-old distribution clerk, filed an occupational disease claim on
May 9, 2012 alleging that she developed bilateral carpal tunnel syndrome. She noted that she
had sustained a traumatic injury in February 2012 and that her physician had subsequently
diagnosed her with bilateral carpal tunnel syndrome based upon an electromyographic study.
OWCP assigned this claim File No. xxxxxx573. The record also reflects that appellant had filed
a traumatic injury claim due to an injury on February 7, 2012, which was accepted for a left
elbow contusion and left wrist sprain. OWCP assigned this claim File No. xxxxxx324.
OWCP denied appellant’s occupational disease claim by decision dated August 9, 2012
on the grounds that she had not submitted sufficient medical evidence to establish a causal
relationship between duties of her employment and her diagnosed condition. Appellant, through
her attorney, requested a hearing before the Branch of Hearings and Review on August 17, 2012.
By decision dated February 20, 2013, an OWCP hearing representative affirmed its prior
decision, finding that she had not submitted sufficient evidence to establish causal relationship.
On December 5, 2013 appellant, through her attorney, requested reconsideration. By decision

dated May 28, 2014, OWCP reviewed the merits of her case and denied her claim, finding that
she had not established causal relationship.
In a report dated November 20, 2013, Dr. Richard A. Boiardo, a Board-certified
orthopedic surgeon, stated that “as a direct and causal result of the 27 years of repetitive motion
exacerbated by an injury on February 7, 2012 to the left wrist, the patient underwent carpal
tunnel release on the left wrist.” He diagnosed appellant with bilateral carpal tunnel syndrome
and bilateral De Quervain’s tenosynovitis. However, the record does not contain the operative
report for her left carpal tunnel release. On appeal, appellant’s attorney noted that the procedure
took place on May 23, 2013 and was filed under appellant’s other case number.
The record on appeal establishes that File No. xxxxxx324 contains evidence pertinent to
the present claim under File No. xxxxxx573. As Dr. Boiardo’s opinion on causal relationship
between appellant’s carpal tunnel syndrome and duties of her employment was based in part on a
theory of exacerbation of an occupational illness due to a traumatic event on February 7, 2012,
and as OWCP found Dr. Boiardo’s opinion as insufficiently rationalized, medical evidence
relating to a left carpal tunnel release procedure under claim File No. xxxxxx324 would be
relevant to the present claim.
The Board, therefore, finds that the appeal docketed as No. 14-1513 is currently not in
posture for decision. Because the record is incomplete, the Board is unable to render a fully
informed adjudication of the case. OWCP procedures require that cases should be combined
where proper adjudication depends on cross-referencing evidence between files, such as when “a
new injury case is reported for an employee who previously filed an injury claim for a similar
condition or the same part of the body.”1 In the instant appeal, for a full and fair adjudication,
appellant’s occupational injury claim must be combined with her traumatic injury claim
pertaining to a February 7, 2012 incident. Accordingly, the case is remanded to OWCP for
reconstruction and proper assemblage of the case record, followed by issuance of an appropriate
decision.

1

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)(1)
(February 2000). See also O.V., Docket No. 14-997 (issued September 29, 2014); N.L., Docket No. 14-864 (issued
September 26, 2014).

2

IT IS HEREBY ORDERED THAT the May 28, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this order of the Board.
Issued: December 24, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

3

